Citation Nr: 9933800	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1990.

This case comes to the Board of Veterans' Appeals (Board) in 
part from an August 1994 RO decision which denied service 
connection for bilateral hearing loss.  This case also comes 
to the Board from a July 1995 RO decision which denied 
service connection for a psychiatric disorder.  The veteran 
appealed both decisions.  In September 1998, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for bilateral hearing 
loss and a psychiatric disorder.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for bilateral hearing loss and a 
psychiatric disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1986 to 
January 1990.  Service personnel records show that his 
primary military occupational specialty was that of a motor 
vehicle operator.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
March 1985, his ears and psychiatric system were listed as 
normal.  Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 10, 5, 10, 10, and 50 respectively, in the 
right ear; and 5, 5, 0, 25, and 40 in the left ear. 

Service medical records show that reference audiometric 
testing was performed on January 8, 1986, just prior to the 
start of active duty on January 18, 1986.  This audiogram 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 3,000 and 4,000 hertz as 15, 5, 5, 25, and 
40 respectively, in the right ear; and 15, 10, 15, 25, and 55 
in the left ear.  A December 1986 bus driver physical 
examination report indicated that an audiometric examination 
was within normal limits.  

Service medical records dated in 1987 reflect treatment for 
alcohol abuse and dependence.  A September 1987 consultation 
regarding the veteran's alcohol use indicates that on mental 
status examination, the veteran was neat and appropriately 
dressed, his mood and affect were appropriate, his thought 
content and thought process appeared to be appropriate, and 
he was oriented in all spheres.  His insight and judgment 
appeared good, and he did not appear to be suffering from any 
perceptual disorders.  The examiner noted that the veteran 
was hard of hearing.  The diagnostic impression was 
alcoholism.  

In a January 1989 medical surveillance questionnaire, the 
veteran reported that his job title was "truck driver," and 
that he had been exposed to noise and vibration in that 
position.  Audiometric testing performed in January 1989 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 3,000 and 4,000 hertz as 20, 10, 20, 30, 
and 60 respectively, in the right ear; and 15, 10, 5, 40, and 
55 in the left ear. 

Audiometric testing performed in late October 1989 revealed 
that pure tone decibel thresholds were recorded at 500, 
1,000, 2,000, 3,000 and 4,000 hertz as 10, 10, 15, 30, and 60 
respectively, in the right ear; and 10, 5, 15, 40, and 50 in 
the left ear.  It was noted there was a significant threshold 
shift of 20 decibels at 4,000 hertz in the left ear, compared 
to the January 1986 reference audiogram, and a repeat test 
was ordered.  On follow-up audiometric testing the next day, 
pure tone decibel thresholds were recorded at 500, 1,000, 
2,000, 3,000 and 4,000 hertz as 10, 5, 10, 35, and 50 
respectively, in the right ear; and 5, 10, 15, 30, and 55 in 
the left ear.  It was noted there was no significant 
threshold shift compared to the January 1986 reference 
audiogram. 

On medical examination performed for separation purposes in 
December 1989, the veteran's ears and psychiatric system were 
clinically normal.  Audiometric testing revealed that pure 
tone decibel thresholds were recorded at 500, 1,000, 2,000, 
3,000 and 4,000 hertz as 10, 5, 15, 40, and 55 respectively, 
in the right ear; and 10, 10, 15, 30, and 60 in the left ear.  
The examiner noted that the veteran had alcohol dependence 
and high frequency hearing loss.  In a December 1989 report 
of medical history completed in conjunction with the 
separation medical examination, the veteran denied a history 
of hearing loss, depression or excessive worry, and nervous 
trouble.

VA medical records dated in 1993 reflect treatment for a 
variety of conditions, and are negative for treatment of 
bilateral hearing loss or a psychiatric disorder.

The first post-service medical evidence of a psychiatric 
disorder is dated in 1994.  In February 1994, the veteran 
complained of depression and reported a suicidal act; the 
diagnostic impressions were alcohol dependence, severe and 
continuous, rule out depression/suicidality.  A February 1994 
mental hygiene clinic note shows that the veteran complained 
of anger, depression, and suicidal ideation, and reported 
current binge drinking.  On examination, there was no 
evidence of psychosis.  The diagnosis was rule out major 
depression and alcohol dependence.  On subsequent psychiatric 
consultation later that month, he reported paranoia and 
auditory hallucinations.  The Axis I diagnostic impression 
was rule out schizophrenia, paranoid type, and periodic 
alcohol abuse.  In March 1994, he was treated for 
schizoaffective disorder versus schizophrenia.

In June 1994, the veteran submitted a claim for service 
connection for bilateral hearing loss.  He reported that 
during service, he received psychiatric treatment, and was 
exposed to constant loud noises in his position of heavy 
equipment and tractor trailer driver.  He said he had current 
hearing loss, and that such had been demonstrated when his 
hearing was tested at the Altoona VA Medical Center (VAMC).

A VA hospital discharge summary shows that the veteran was 
hospitalized for 3 days in August 1994.  On admission, the 
veteran reported two suicidal attempts since January 1994.  
He reported in-service treatment for alcoholism, and said he 
had a history of alcohol abuse and dependence since 
separation from service.
The Axis I discharge diagnoses were schizoaffective disorder 
and episodic alcohol dependence.

In August 1994, the veteran submitted a claim for service 
connection for a psychiatric disorder.  He reported treatment 
for alcoholism during service.  He said he was examined and 
treated at the Altoona VAMC from September 1993 to the 
present, and at the Butler VAMC from September 1993 to 
December 1993.

In December 1994, the RO contacted the Butler VAMC and 
requested copies of medical records dated from September 1993 
to December 1993.  In a January 1995 memorandum, the Butler 
VAMC indicated that there were no records available relating 
to the veteran.

By a statement dated in August 1995, the veteran asserted 
that he had bilateral hearing loss upon discharge from 
military service.  In a November 1995 statement, he asserted 
that he currently had a psychiatric disorder and alcoholism 
which were incurred in service.  He said he was receiving VA 
treatment twice monthly for this condition.

In September 1998, the Board remanded the claims for service 
connection for bilateral hearing loss and a psychiatric 
disorder to obtain additional VA medical records, as 
identified by the veteran, and to contact the veteran and ask 
him to provide a list of medical providers who treated him 
for bilateral hearing loss or a psychiatric disorder since 
separation from service.

In an April 1999 note, the RO indicated that a search of 
medical records located at the Altoona VAMC and the 
Pittsburgh VAMC was negative for additional records.

By a letter to the veteran dated in October 1998, the RO 
asked him to provide a list of medical providers who treated 
him for bilateral hearing loss or a psychiatric disorder 
since separation from service.  This letter was returned as 
undeliverable by the post office.

By a memorandum dated in April 1999, the veteran's 
representative stated that he sent a letter to the veteran in 
February 1999, and the veteran did not respond.  The 
representative said that therefore he did not know if the 
veteran's last known address was correct.

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service, and not the result of the veteran's own willful 
misconduct or (for claims filed after October 31, 1990) the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1131; 38 C.F.R. §§ 3.301, 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims service connection for bilateral hearing 
loss and a psychiatric disorder which he asserts were 
incurred during military service.  His claims present the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

With respect to the claim for service connection for 
bilateral hearing loss, the evidence establishes that the 
veteran had bilateral hearing loss prior to his entrance into 
active service in January 1986.  Both the March 1985 
enlistment examination and the January 1986 reference 
audiogram showed a hearing loss in both ears (under the 
standards of 38 C.F.R. § 3.385) at high frequencies.  The 
presumption of soundness does not apply, as bilateral hearing 
loss was noted at the service entrance examination.  Since 
there is no doubt the veteran's bilateral hearing loss 
existed prior to service, service connection may only be 
granted if the evidence demonstrates that the condition was 
aggravated by service.  Service medical records, including 
the December 1989 separation examination, show high frequency 
hearing loss in both ears.  The veteran was released from 
active duty in January 1990.  

There are no post-service medical records reflecting 
bilateral hearing loss, despite multiple attempts to obtain 
such records.  In this regard, the Board notes that although 
the veteran stated that his hearing had been tested at the 
Altoona VAMC, there is no record of such a test.  Moreover, 
when the RO recently wrote to the veteran (at his last known 
address) and requested that he supply a list of medical 
providers who treated him for bilateral hearing loss, the 
letter was returned as undeliverable by the post office.  It 
is the burden of the veteran to keep the VA apprised of his 
whereabouts, and, if he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  

The veteran has not presented medical evidence of a current 
bilateral hearing loss disability.  Nor has he submitted 
medical evidence that any current hearing loss disability is 
linked to service (by way of aggravation of the preservice 
condition).  Without such competent medical evidence, the 
claim for service connection is not well grounded.  Chelte v. 
Brown, 10 Vet.App. 268 (1997); Caluza, supra.

With respect to the claim for service connection for a 
psychiatric disorder, the service medical records from the 
veteran's 1986-1990 active duty show alcoholism (which may 
not be service connected) but show no acquired psychiatric 
disorder.  There is no evidence of a psychosis in the year 
after active service, as required for a presumption of 
service incurrence.  The first post-service medical evidence 
of a psychiatric disorder is dated in 1994, several years 
after service.  In addition to alcoholism, which may not be 
service connected, since 1994 the veteran has been diagnosed 
with acquired psychiatric disorders including major 
depression and schizoaffective disorder.  

Although there is a current diagnosis of a psychiatric 
disorder, first shown several years after service, there is 
no medical evidence linking it with service.  Without such 
competent medical evidence of causality, the service 
connection claim is not well grounded.  Caluza, supra.

The veteran has asserted that he incurred bilateral hearing 
loss and a psychiatric disorder during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology and his statements do 
not serve to make his claims well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

As the veteran has not submitted competent medical evidence 
of current bilateral hearing loss and linkage of any such 
disability with service (by aggravation of the preservice 
condition), and has not submitted competent medical evidence 
linking the current psychiatric disorder with service, the 
claims for service connection for bilateral hearing loss and 
a psychiatric disorder are implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

